UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

NO. 17-3469

ALVIN DEMERY,                                                                   APPELLANT,

       V.

R OBERT L. W ILKIE ,
S ECRETARY OF VETERANS AFFAIRS ,                                                APPELLEE .

                   Before DAVIS, Chief Judge, and ALLEN and FALVEY, Judges.

                                                   ORDER

       Alvin Demery served the Nation honorably in the Armed Forces. On October 3, 2017, the
Court received a Notice of Appeal (NOA) in Mr. Demery's name appealing a June 22, 2017, Board
of Veterans' Appeals (Board) decision. e NOA was timely ﬁled within 120 days of the Board's
decision. Soon afterward, the attorneys who ﬁled the NOA1 notiﬁed the Court that Mr. Demery
had passed away. ey also ﬁled a motion to substitute Mrs. Katie Demery, the veteran's surviving
spouse, as the appellant.

        Based on the narrative so far, the procedural posture of the appeal is not all that unusual.
Sadly, appellants sometimes die during an appeal and substitution of their surviving relatives is
not uncommon. But the matter before the Court today is quite procedurally complex. e problem
arises because it turns out that Mr. Demery had actually died on August 15, 2017—after the Board
rendered its decision on June 22, 2017, but before the NOA was ﬁled on October 3, 2017.
Compounding the problem, the attorneys purportedly acting on Mr. Demery's behalf did not notify
the Court that Mr. Demery had died before ﬁling the NOA.

           e motions judge discovered on his own that Mr. Demery had died before the appeal was
ﬁled and directed the parties to address the implications of this fact, including as to this Court's
jurisdiction. Mrs. Demery subsequently ﬁled a motion to amend the October 3, 2017, NOA to
name her as the appellant and to have that amendment relate back to the date the NOA was ﬁled
in Mr. Demery's name. Both the motion to substitute and the motion to amend the NOA are pending
before the Court.

        In this order we address a series of issues. First, we conclude that the October 3, 2017,
NOA, while timely ﬁled, was defective as to Mr. Demery. Simply put, a dead person may not
appeal a Board decision. But that does not end the matter. Mrs. Demery argues that the NOA was
valid as to her and, even if it was not, the Court should allow her to amend the NOA that was
invalidly ﬁled on her late husband's behalf. She continues by requesting that the Court also allow
that amendment to relate back to October 3, 2017, making it timely ﬁled. ough we conclude the
October 3, 2017, NOA was not valid as to Mrs. Demery, we believe amendment and relation back

       1
           The attorneys filed the NOA under a limited appearance. See U.S. VET. APP. R. 46(b)(2).
are appropriate. In reaching that result, we hold that an eligible accrued-beneﬁts claimant such as
Mrs. Demery may appeal a ﬁnal Board decision on his or her own behalf as both a statutory and
constitutional matter. erefore, we will grant the motion to amend and deny the motion to
substitute as moot.2

                                               I.   BACKGROUND3

           e appellant, Alvin Demery, applied for disability beneﬁts in August 2009 at the North
Little Rock, Arkansas, regional oﬃce (RO). VA granted him service connection for various
conditions, including major depressive disorder, a lower back disability, a chronic right knee strain,
and the residuals of a left knee injury. But the RO denied his claim for entitlement to a total
disability evaluation based on individual unemployability (TDIU) because he did not have one
disability rated at least 60% disabling, nor did he have two or more service-connected disabilities
with a combined disability ratings equaling at least 70%.4 He appealed that denial to the Board,
which issued a ﬁnal decision denying TDIU on June 22, 2017. On the same day, notice of this
decision was mailed to the appellant, starting the 120-day period for the appellant to ﬁle an NOA
under 38 U.S.C. § 7266.

        On July 25, 2017, the appellant spoke with staﬀ at the law ﬁrm Chisholm, Chisholm and
Kilpatrick (CCK).5 He stated that he wished to retain the ﬁrm to appeal the June 22, 2017, Board
decision.6 It appears the ﬁrm sent the appellant information about retaining CCK, but he did not
return the documents necessary to retain the ﬁrm. 7 Despite its attempts, the ﬁrm never
communicated with the appellant again.8

       On August 15, 2017, before the 120-day NOA period expired, the appellant died. 9 On
October 2, 2017, the movant contacted CCK "to report that her husband recently passed away."10
Counsel reports that during this conversation the movant "expressed an intent in having CCK
represent her in an appeal of the Board's decision" concerning her husband.11 e next day, October
3, 2017, still within the 120-day NOA period, counsel entered a limited appearance and ﬁled an
         2
          We add a comment about terminology we will use in this order. We will generally refer to Mr. Demery as
the "appellant." Of course, in some sense this is an inaccurate description because we conclude that he could not have
appealed the Board's decision after he died. Nevertheless, this description will make it easier to follow our discussion.
We will generally refer to Mrs. Demery as the "movant."
         3
          We recite the facts as we now understand them to have transpired and largely in chronological order, even
though the Court did not know the true state of affairs at all times in this appeal.
         4
             See 38 C.F.R. § 4.16(a) (2018).
         5
          See Counsel's May 9, 2018, Affidavit, attached to appellant's Response to Order for Supplemental Brief, ¶
3. We will refer to this document as "Counsel's Affidavit."
         6
             Counsel's Affidavit ¶ 3.
         7
             Id.
         8
             Id.
         9
             See Motion to Substitute Appellant, Appendix 1 (appellant's death certificate).
         10
              Counsel's Affidavit ¶ 4.
         11
              Id.



                                                            2
NOA on behalf of "Alvin Demery," the deceased appellant. 12 e NOA did not mention Mrs.
Demery. Moreover, and rather inexplicably, counsel did not inform the Court that Mr. Demery had
died.

        Nearly 1 month later, on October 30, 2017, counsel entered a general appearance13 and
ﬁled a Notice of Appellant's Death with the Court, stating: "[T]oday [I] learned that [the] appellant,
Alvin Demery, passed away on August 15, 2017."14 After receiving this notice, and following its
standard practice, the Court issued an order directing the appellant's counsel to provide a copy of
the appellant's death certiﬁcate and to show cause why the Board decision should not be vacated
and the appeal dismissed.15

        On November 28, 2017, counsel ﬁled a motion to substitute the appellant's surviving
spouse, Katie Demery, for her late husband, as well as the appellant's death certiﬁcate.16    ese
submissions did not, however, correct the impression in the Notice of Death that counsel had
learned of the appellant's death only after ﬁling the NOA on October 3, 2017. Appellant's counsel
also did not argue that, in fact, the October 3, 2017, NOA was always meant to have been ﬁled on
Mrs. Demery's behalf.

         After initially taking no position on the movant's status as an accrued-beneﬁts claimant
(that is, a person entitled to receive unpaid monetary beneﬁts owed to a veteran at the time of his
or her death17), the Secretary ﬁled a supplemental response in which he conceded that the movant
qualiﬁed as an accrued-beneﬁts claimant and informed the Court that he did not oppose the motion
to substitute.18 Soon after, the motions judge discovered that the appellant had died before his
attorneys ﬁled the NOA in his name. Seeing a potential question regarding its jurisdiction, the
Court raised the issue with the parties and ordered supplemental brieﬁng. After the Court issued
this order, the movant ﬁled a motion for leave to amend or modify the NOA, requesting that the
amended notice relate back to the date the NOA was ﬁled in the deceased appellant's name. Oral
argument was held on October 29, 2018, to address both the motion to substitute and the motion
to amend.19

                                               II.     ANALYSIS

         e merits of the Board's decision denying TDIU are not now before the Court. Rather, we
must address the preliminary question whether the Court has jurisdiction based on the ﬁling of the

         12
              See October 3, 2017, NOA.
         13
              The associated fee agreement listed Alvin Demery as the client, but was signed by Katie Demery.
         14
              See Notice of Appellant's Death (emphasis added).
         15
              See November 13, 2017, Court Order.
         16
              See Motion to Substitute Appellant.
         17
              See 38 U.S.C. § 5121(a).
         18
              See Secretary's Response to the Court's March 23, 2018, Order.
         19
            The Court held oral argument in this matter at Stetson University College of Law in Gulfport, Florida. We
thank the Stetson community for hosting the Court and for the hospitality shown to us during our visit.



                                                           3
October 3, 2017, NOA. e Court has an independent obligation to ensure that it has jurisdiction
to act.20 In that regard, the party seeking to invoke the Court's jurisdiction, here the movant, has
the burden to establish that the Court has jurisdiction, 21 a showing that must be made by a
preponderance of the evidence.22

        We ultimately conclude that we have jurisdiction. We address the following issues in
connection with that determination. First, we consider whether the NOA ﬁled on October 3, 2017,
was valid on behalf of the appellant. It was not because he had died before it was ﬁled. However,
we then address the movant's argument that she has an independent right to have appealed the
Board's decision and that the October 3, 2017, NOA should be deemed to be on her behalf. As to
these issues, we conclude that the movant did have a statutory right to appeal the Board decision
that arose when her husband died and that she has the requisite constitutional standing to proceed.
However, we also conclude that the October 2017 NOA was not valid as to her. And ﬁnally, we
turn to whether the defect in the October 3, 2017, NOA can be cured by amendment. We hold that
it can and that an amendment may relate back to the October 3, 2017, ﬁling. at makes the appeal
timely and establishes our jurisdiction.

                        A.     e October 3, 2017, NOA was invalid as to the appellant.

           e parties and the Court agree that an NOA may not validly be ﬁled on behalf of a dead
person.23 When a veteran dies, his or her claim does not survive as far as providing beneﬁts to the
veteran.24 In common parlance, the claim as to the veteran dies with him or her. A right to beneﬁts
continues only as to a qualiﬁed accrued-beneﬁts claimant.25 us, the deceased veteran lacks the
requisite standing to appeal because there is no longer a right personal to the veteran to vindicate.
   ough on this question there is no on-point precedent from this Court or the United States Court
of Appeals for the Federal Circuit, our conclusion is consistent with widespread and long-standing
Federal court practice.26 As the United States Court of Appeals for the Second Circuit put it, "[a]
deceased plaintiﬀ simply no longer has a cognizable interest in the outcome of litigation."27



         20
            See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94-95 (1998) (holding that every Federal appellate
court has a special obligation to satisfy its own jurisdiction); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir.
1996); Posey v. Shinseki, 23 Vet.App. 406, 407 (2010).
         21
              Reed v. Principi, 17 Vet.App. 380, 382 (2003); Clark v. Principi, 15 Vet.App. 61, 63 (2001).
         22
              Clark, 15 Vet.App. at 63.
        23
           See Appellant's Response to Order for Supplemental Brief at 3; Appellee's Memorandum of Law in
Response to the Court's April 11, 2018, Order at 2-5.
         24
              See 38 U.S.C. § 5112(b).
         25
            See Breedlove v. Shinseki, 24 Vet.App. 7, 20 (2010) ("[A] veteran's chapter 11 disability benefits claim
survives the death of the veteran, not for the purpose of providing VA benefits to a veteran, but for the purpose of
furthering the claim of an eligible accrued-benefits claimant.").
         26
           See, e.g., In re Engle Cases, 767 F.3d 1082, 1110-20 (11th Cir. 2014); Billino v. Citibank, 123 F.3d 723,
725-27 (2d Cir. 1997); Adelsberger v. United States, 58 Fed. Cl. 616, 618-19 (2003); Banakus v. United Aircraft
Corp., 290 F. Supp. 259, 260 (S.D.N.Y. 1968); Pasos v. East. S.S. Co., 9 F.R.D. 279, 280-81 (D. Del. 1949).
         27
              Billino, 123 F.3d at 725.



                                                            4
       Our conclusion that the October 3, 2017, NOA was invalid as to the appellant would
normally end the matter. However, the movant, while conceding that the appellant lacks the ability
to appeal, argues that the October 3, 2017, NOA was actually ﬁled on her behalf. In this regard,
the movant ﬁrst asserts that the October 3, 2017, NOA is valid on its face as to her. Alternatively,
she contends that the Court should allow her to amend that NOA to reﬂect that she was the true
appellant and allow that amendment to relate back to the original ﬁling date.

       But before we can address these arguments on the October 2017 NOA, the Court must
consider an antecedent question. We must decide whether an accrued-beneﬁts claimant such as the
movant has an independent right to appeal a Board decision issued on behalf of a now-deceased
veteran. If such a person could not independently appeal, the movant's arguments are irrelevant.

                B. An accrued-benefits claimant may independently file an appeal of a Board decision
                                          issued to a now-deceased veteran.

        For an accrued-beneﬁts claimant to independently appeal a Board decision, there must both
be a statutory basis on which to do so 28 and the person must have constitutional standing to
appeal.29 Because in the context of Mrs. Demery's case these issues are so closely related, we
largely address them together.

           e Court's authority to adjudicate appeals is governed by 38 U.S.C. §§ 7252(a) and
7266(a). As relevant to the question we face, section 7252(a) provides over what we have
jurisdiction while section 7266(a) describes who may engage that jurisdiction. As to what, section
7252(a) establishes that the Court "shall have exclusive jurisdiction to review decisions of the
[Board.]"30 As to who may seek review of such a Board decision, section 7266(a) states that "a
person adversely aﬀected by such a decision" may ﬁle an NOA.31 e statutory question here is
whether an accrued-beneﬁts claimant such as the movant is "a person adversely aﬀected" by a
Board decision denying beneﬁts to a veteran who has died. e answer to that question addresses
the constitutional query as well because if one is "adversely aﬀected" by a Board decision this is a
suﬃcient injury to establish a case or controversy and thus standing. As the Court has recognized,
the "requirement of aggrievement [in 38 U.S.C. § 7266(a)] echoes the standing requirement that a
party must 'show that he personally has suﬀered some actual or threatened injury as a result of the
putatively illegal conduct of the [appellee].'"32

         28
              See 38 U.S.C. § 7266(a).
         29
            As a matter of policy, the Court adheres to Article III's "case or controversy" requirements including the
standing doctrine. See, e.g., Am. Legion v. Nicholson, 21 Vet.App. 1, 34 (2007) (en banc); Mokal v. Derwinski, 1
Vet.App. 12, 14-15 (1990). To have standing, a party must demonstrate an injury in fact that is "concrete,
particularized, and actual or imminent; fairly traceable to the challenged action; and redressable by a favorable ruling."
Clapper v. Amnesty Int'l USA, 133 S. Ct. 1138, 1147 (2013) (quoting Monsanto Co. v. Geertson Seed Farms, 130 S.
Ct. 2743, 2752 (2010)).
         30
              38 U.S.C. § 7252(a).
         31
              38 U.S.C. § 7266 (a) (emphasis added).
         32
           Landicho v. Brown, 7 Vet.App. 42, 49 (1994) (quoting Waterhouse v. Principi, 3 Vet.App. 473, 475 (1992),
(quoting Valley Forge Christian College v. Am. United for the Separation of Church and State, Inc., 454 U.S. 464,
472 (1982))); see also Breedlove, 24 Vet.App. at 16 (discussing the overlap between section 7266(a) and constitutional
standing doctrine).



                                                            5
       As we will explain, we conclude that an accrued-beneﬁts claimant such as the movant is
"a person adversely aﬀected" by a Board decision that denied beneﬁts to the deceased veteran on
whose his or her accrued-beneﬁts status is based. But we also recognize we are not writing on a
blank slate. Nearly 2 decades ago, the Court held in Kelsey v. West that such an accrued-beneﬁts
claimant could not independently appeal such a Board decision.33 Kelsey noted that such a claimant
was not aggrieved by the Board decision concerning a deceased veteran and, therefore, lacked
standing. 34 But Kelsey does not resolve the issue before us today. We conclude that our 2010
Breedlove decision makes clear that the rationale on which Kelsey was based has been
fundamentally undermined.35 So, we turn to Breedlove.

         In 2008, Congress added what is now section 5121A to title 38 of the United States Code.36
   at statutory provision allowed a person eligible to ﬁle a claim as an accrued-beneﬁts claimant to
be substituted in an administrative appeal before VA when a veteran had died.37 e Breedlove
Court concluded that section 5121A did not apply to substitution before a judicial body. 38 But we
also realized that the logic underpinning section 5121A fundamentally altered the rationale for the
Court's then-current practice of rejecting substitution in cases in which the matter was pending at
the Court and had not yet been submitted for decision.39

           e 2010 Court in Breedlove concluded that "no rationale now exists for foreclosing the
opportunity for substitution on appeal at this Court based on the timing of the death of the
veteran." 40 e Court noted that through section 5121A Congress created the option for
substitution until the date of the Board decision. If the Court continued to follow its precedent, we
reasoned, it would create a "zone of no substitution" during which the accrued-beneﬁts claimant
could not pursue the appeal merely based on when the veteran died.41 In other words, the Court
recognized the inherent inequity that would ﬂow from substitution rights being tied to the
happenstance of the timing of a veteran's death, an inequity at odds with what Congress did in
enacting section 5121A. us, the Court authorized substitution in all stages of appeals at the Court
much as if section 5121A applied.42 And in 2012, the Federal Circuit in Reeves v. Shinseki allowed


         33
              13 Vet.App. 437, 438 (2000).
         34
              Id.
         35
              24 Vet.App. 7 (2010).
         36
              See Pub. L. No. 110-389, title II, subtit. A, § 212(a), 122 Stat. 4151 (Oct. 10, 2008).
         37
              38 U.S.C. § 5121A; see Reeves v. Shinseki, 682 F.3d 988, 995 (Fed. Cir. 2012); Breedlove, 24 Vet.App. at
10-14.
         38
              Breedlove, 24 Vet.App. at 11-14.
          39
             Id. at 15-21. A matter was deemed "submitted for decision" when one of the following occurred: "(1) [T]he
filing of the appellant's reply brief, (2) the expiration of the time to file a reply brief, or (3) the filing of a waiver of
the right to file a reply brief." Pekular v. Mansfield, 21 Vet.App. 495, 505 (2007).
         40
              Breedlove, 24 Vet.App. at 19.
         41
              Id. at 19-20.
         42
              Id. at 20.



                                                              6
substitution in matters before that court on the same basis.43 In doing so, the Federal Circuit stated
that it agreed with our holding in Breedlove that the enactment of section 5121A "undercuts the
rationale for previous decisions that refused to allow a survivor to substitute when a veteran died
while his appeal was pending before a court."44

        Of course, neither Breedlove nor Reeves is directly on point with respect to the question
we address today. In both those cases, the veteran passed away after ﬁling an NOA commencing
judicial proceedings. 45 Here, Mr. Demery died after the Board issued its decision but before
judicial proceedings began. But we don't see why that timing question matters given the rationale
of both these cases. Under Breedlove, the Court was concerned with a "no substitution" zone at the
judicial appellate stage given that Congress extended rights to accrued-beneﬁts claimants in
section 5121A. If anything, the situation before us poses the problem even more dramatically. If
Mr. Demery had died before the Board decided his case in June 2017, Mrs. Demery could have
substituted into the administrative appeal.46 And if he had died after an NOA was ﬁled at this Court,
she could have been substituted into the judicial appeal here.47 If we held that there were no means
to advance her own interest in her husband's claim simply because he died between these two
points in time, that is, between the issuance of the Board decision and the ﬁling of the NOA, we
would adopt the functional equivalent of the zone of no substitution Breedlove rejected. To be sure,
we are not technically dealing with substitution as there is no appeal in which to substitute before
an NOA has been ﬁled. But this seems a distinction without a diﬀerence given Breedlove and
Reeves.

        It is also signiﬁcant that both Breedlove and Reeves speciﬁcally addressed then-existing
caselaw that supported the no-substitution rule. 48 Of particular relevance, these decisions
discussed this Court's Landicho v. Brown, 7 Vet.App. 42 (1994), and the Federal Circuit's
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).49 Both decisions determined that under then-
existing law, an accrued-beneﬁts claimant was not adversely aﬀected by a Board decision
concerning a veteran on whose behalf the accrued-beneﬁts status was based and, therefore, lacked
both a statutory and constitutional bases to appeal. 50 In Breedlove, this Court concluded that
Congress's enactment of section 5121A had undermined the "common foundation" of these
decision.51 e Federal Circuit agreed.52 What is signiﬁcant about this recognition is that the Court
in Kelsey relied heavily on both Landicho and Zevalkink to support its conclusion that an accrued-
beneﬁts claimant could not ﬁle an independent appeal of a Board decision after a veteran had

       43
            Reeves, 682 F.3d at 995-97.
       44
            Id. at 996.
       45
            See Reeves, 682 F.3d at 992; Breedlove, 24 Vet.App. at 8.
       46
            38 U.S.C. § 5121A.
       47
            See Breedlove, 24 Vet.App. at 11-14.
       48
            Reeves, 682 F.3d at 996; Breedlove, 24 Vet.App. at 15-19.
       49
            Reeves, 682 F.3d at 996; Breedlove, 24 Vet.App. at 15-19.
       50
            See, e.g., Zevalkink, 102 F.3d at 1243-44; Landicho, 7 Vet.App. at 47-48.
       51
            Breedlove, 24 Vet.App. at 19.
       52
            Reeves, 682 F.3d at 996.



                                                          7
died.53 So, the foundation on which Kelsey was built has eroded. As the Court did in Breedlove
with precedent at odds with its substitution ruling, we conclude Kelsey v. West is inconsistent with
the law as it stands today concerning whether an accrued-beneﬁts claimant may appeal a Board
decision under the facts before us.

        We further hold now that an eligible accrued-beneﬁts claimant has standing, both as a
statutory and as a constitutional matter, to ﬁle an appeal on his or her own behalf when a veteran
dies during the time permitted to ﬁle an NOA.54 is right arises upon the death of the veteran.
Because Congress granted accrued-beneﬁts claimants the right to advance a deceased veteran's
appeal on the claimant's own interest, the Court sees no reason to distinguish between the standing
necessary to substitute into an existing appeal and the standing necessary to initiate an appeal by
ﬁling an NOA. erefore, an eligible accrued-beneﬁts claimant qualiﬁes as a "person adversely
aﬀected" by a ﬁnal Board decision under section 7266 and has a suﬃcient injury to support
standing under Article III of the Constitution.

        We brieﬂy comment on the procedure to be followed to commence proceedings in these
types of appeals, at least until the Court adopts speciﬁc rules on this topic. When a veteran dies
after the Board issues an adverse decision but before an NOA has been ﬁled, a person claiming to
be an eligible accrued-beneﬁts claimant wishing to appeal should, within the 120-day appeal
period, ﬁle an NOA in the accrued-beneﬁts claimant's name and a separate statement providing the
veteran's name, the date of the veteran's death, and a request that the Secretary address the person's
accrued-beneﬁts status. 55      is statement should also include a copy of the veteran's death
certiﬁcate or a statement why the death certiﬁcate is not yet available. ese steps will ensure that
the Court is aware of the true nature of the proceeding as well as provide information to the
Secretary suﬃcient to locate the relevant Board decision.56




         53
            See Kelsey, 13 Vet.App. at 438. We note that Kelsey also relied on Smith v. Brown, 10 Vet.App. 330 (1997)
and Swanson v. West, 13 Vet.App. 197 (1999). Id. These cases also no longer support Kelsey. Swanson is similar to
Landicho in that it concerned dismissal of a judicial appeal after a veteran died. 13 Vet.App. at 199. Smith concerned
substitution before the Board, a matter that section 5121A has specifically abrogated. 10 Vet.App. at 334.
         54
            We also note that once one reaches this conclusion, the Court's rules provide for a person in the movant's
position to independently file an NOA. See U.S. VET. APP. R. 43(a) ("If a party entitled to appeal dies before filing a
Notice of Appeal, any person permitted by law to do so may file within the time limit in Rule 4."). Of course, this rule
does not answer the question we have addressed because it would only apply once one determined that a person such
as the movant was a person to whom the law applied . We do so today.
         55
          Preferably, the NOA and this statement should be filed simultaneously to ensure that the appeal is
processed most effectively. If the documents are not filed simultaneously, however, the person claiming to be the
accrued-benefits claimant should file both documents within the 120-day appeal period.
         56
            We do not purport today to resolve every question about how our holding will be applied in the future. For
example, substitution in the Breedlove context requires a VA determination that a person is eligible to be an accrued-
benefits recipient or a secretarial concession on that point. See 24 Vet.App. at 20-21. And the Federal Circuit has made
clear that substitution can occur when it is "undisputed" that a person qualifies. See Reeves, 682 F.3d at 993. How
such concepts will play out in the independent appeal context will be determined over time. In this appeal, the
Secretary has conceded that the movant is an eligible accrued-benefits recipient. See Secretary's Response to the
Court's March 23, 2018, Order.



                                                           8
                           C.   e October 3, 2017, NOA was invalid as to the movant.

       Having concluded that an accrued-beneﬁts claimant has standing to independently appeal
a Board decision, we next address the movant's other arguments. We begin with the assertion that
the October 3, 2017, was facially valid as to the movant.

          ere is an important point of agreement between the parties: the October 3, 2017, NOA
was ﬁled within the 120-day appeal period.57 us, whatever its ﬂaws may be, the NOA was not
late if one assumes it was ﬁled on the movant's behalf. However, there are problems with the
movant's arguments that this NOA was facially valid as to the movant.

       We begin with certain technical problems. To qualify as an NOA, a ﬁling must comply with
Rule 3(c) of the Court's Rules of Practice and Procedure, which states that an NOA
        (1) should show the name, address, and telephone number of the person or persons
        making the appeal and the appropriate [VA] claims file number; (2) shall
        reasonably identify the Board decision appealed from and be capable of being
        reasonably construed, on its face or from the surrounding circumstances, as
        expressing an intent to seek Court review of that decision; and (3) if filed by a
        representative must . . . be accompanied by [a notice of appearance and its
        attachments].[58]
           e Court has held that correspondence received from a claimant within the 120-day period
will not count as an NOA unless it contains these attributes.59 And though the substance of a valid
NOA need not be presented in any particular form, or expressly state that it is an appeal of a ﬁnal
Board decision, it must contain the essential information Rule 3 requires and clearly demonstrate
that the claimant is seeking Court review.

        Under Rule 3, the October 3, 2017, NOA is invalid as to the movant. Nowhere does the
document list "Katie Demery" as the party seeking review or refer to her at all. e only person
named is the appellant, "Alvin Demery." Because, as we have discussed above, the only "claimant"
identiﬁed within the four corners of the NOA had no standing to appeal, the NOA does not "show
the name . . . of the person or persons making the appeal" and is therefore missing an "essential
element."60 It's true that the word "should" in Rule 3 is not necessarily mandatory. But as a practical
matter, without the name of the person on whose behalf the appeal is ﬁled, it is not possible to truly
process the appeal. Take this case as an example. ere is no way anyone could possibly have been
able to tell that Mrs. Demery was in the picture, or even whether there was a "Mrs. Demery." e
Court recognizes that in post-NOA correspondence, Mrs. Demery's attorney submitted a VA form


        57
           See 38 U.S.C. § 7266(a) (2018). The Board mailed its decision on June 22, 2017. See R. at 2. The appeal
period would have expired on October 20, 2017, 120-days later. Because the NOA was filed within that period (on
October 3, 2017), it is timely.
        58
             U.S. VET. APP. R. 3(c).
        59
             See Garillos v. Derwinski, 2 Vet.App. 238 (1992).
        60
             Id. at 240.



                                                          9
stating she was Mr. Demery's spouse;61 however, the Court did not have this document, and thus
knowledge of his spouse, when the NOA was submitted in Mr. Demery's name.

        Even if we concluded that the NOA did not need to state the name of the person on whose
behalf the appeal was ﬁled, the NOA fails to satisfy a separate requirement of Rule 3(c). e Rule
provides that the NOA must have been ﬁled by the movant personally, or by her representative.62
But the movant did not retain the appellant's counsel until weeks after the NOA was ﬁled.63 e
Court's rules state that if an NOA is ﬁled by a legal representative then it must be accompanied by
a notice of appearance and other necessary attachments, such as a fee agreement. 64 Because no
such attachments were ﬁled that relate to the movant, Katie Demery, the NOA could not have been
validly ﬁled for her under Rule 3(c).

        Aside from these technical, but nevertheless important, issues under Rule 3(c), the Court
also has practical concerns regarding treating the October 3, 2017, NOA as validly ﬁled on the
movant's behalf. Quite frankly, the timeline of events detailing when the appellant's death became
known to the appellant's counsel is problematic. e appellant's counsel ﬁled the Notice of
Appellant's Death on October 30, 2017, stating that he did not know the appellant had died until
that day.65 If the appellant's counsel is taken at his word, then he did not know the appellant had
died until nearly a month after ﬁling the NOA. If this is the case, the movant cannot reasonably
argue that the NOA was ﬁled on her behalf because counsel would not have known of the
appellant's death when the NOA was ﬁled.

           e appellant's lead counsel later submitted an aﬃdavit in which he attested that his ﬁrm,
CCK, submitted the NOA knowing the appellant had died.66 He also stated that the NOA "was
ﬁled under the veteran's name because [CCK was] following the pattern set by the Board decision
[that the ﬁrm was] appealing, and because Katie Demery had not yet been substituted."67 e
aﬃdavit does not address counsel's previous statement that the ﬁrm did not learn of the appellant's
death until nearly a month after the veteran died. As to that matter, at oral argument, counsel for
the movant suggested that perhaps the reference in the Notice of Death was the result of using a
standard CCK form and that its boilerplate language was not proofread. 68 at is certainly
plausible. But even then, we get to the motion to substitute. If the movant's position were correct
that the October 2017 NOA was ﬁled on her behalf, there would have been no need to "substitute"
her. e proper course would have been to ﬁle a motion at that point to correct that NOA. In the
end, there is simply too much confusion concerning on whose behalf the October 3, 2017, NOA

        61
             See Motion for Leave to Amend or Modify the NOA, Appendix 1.
        62
             U.S. VET. APP. R. 3(c); see also Am. Legion, 21 Vet.App. at 7.
        63
             See Counsel's Affidavit ¶¶ 2-3.
        64
             U.S. VET. APP. R. 3(c).
        65
             See Notice of Appellant's Death at 1.
        66
             See Counsel's Affidavit ¶ 2.
        67
             Id. ¶ 4.
         68
            Oral Argument at 6:45-7:30, Demery v. Wilkie, U.S. Vet. App. No. 17-3469 (argued Oct. 29, 2018),
http://www.uscourts.cavc.gov/oral_arguments_audio.php.



                                                          10
was actually ﬁled. us, we cannot conclude that the NOA was valid on its face with respect to the
movant, even if we were at liberty to ignore the technical defects we have identiﬁed.

        Before turning to the movant's arguments concerning amendment, we pause to underscore
that the Court was not well served by the way in which counsel for the appellant (or the movant,
or both) communicated with respect to this appeal. While the Court does not read any bad
intentions into the counsels' action, we stress that we expect more of representatives appearing
before us. If before ﬁling the NOA the appellant's counsel knew his client had died, then counsel
bore a duty to notify the Court of that fact. If the Notice of Death provided inaccurate information,
counsel needed to correct it. And if there was no need to "substitute" the movant because the appeal
was always ﬁled on her behalf, counsel needed to tell the Court of this fact. Not only is eﬀective
and accurate communication a general requirement of the legal profession,69 but our caselaw also
imposes on the parties an aﬃrmative duty to "notify the Court of developments that could deprive
the Court of jurisdiction or otherwise aﬀect its decision."70 If proper communication had occurred,
this dispute may very well have been avoided entirely, or at least resolved sooner. Enough said on
this matter. We trust counsel will take these words to heart.

                 D.    e October 3, 2017, NOA may be amended and that amendment may relate back
                                             to the original filing date.

      We explained above that, though timely, the October 3, 2017, NOA is invalid concerning
the movant. We now consider whether such an invalidity in a timely ﬁled NOA may be cured by
amendment. We conclude that it may.

          e Court's rules do not oﬀer any guidance on the amendment of an NOA. Nor do the
Federal Rules of Appellate Procedure. Indeed, an NOA for a Federal matter of general jurisdiction
is ﬁled with and ruled upon by the district court, not the appellate court. us, as we have done
before when considering amendments of documents, we look to the Federal Rules of Civil
Procedure.71 e Supreme Court of the United States has recognized that those rules embody a
fundamental principle favoring the resolution of actions on the merits. 72 With respect to
amendments, this guiding norm is reﬂected in Rule 15, providing that a "court should freely give
leave [to amend] when justice so requires."73 To implement this pro-amendment approach, the
Supreme Court has made clear that leave to amend should be given in the absence of factors such
as "undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
deﬁciencies by amendments previously allowed, undue prejudice to the opposing party by virtue
of allowance of the amendment, [and] futility of amendment."74 Using these guideposts, while

         69
              See MODEL RULES OF PROF'L CONDUCT R. 3.3 (AM. BAR ASSN'N 2018).
         70
           Solze v. Shinseki, 26 Vet.App. 299, 301 (2013) (citing Fusari v. Steinberg, 419 U.S. 379, 391 (1975)
(Burger, C.J. concurring)).
         71
              See, e.g., Monk v. Shulkin, No. 15-1280, 2018 U.S. App. Vet. Claims LEXIS 61 (Jan. 12, 2018).
         72
              See, e.g., Johnson v. City of Shelby, 135 S. Ct. 346 (2014); Foman v. Davis, 371 U.S. 178, 181-82 (1962).
         73
            FED. R. CIV. P. 15(a)(2); see also Foman, 371 U.S. at 182 (recognizing the purpose of liberal amendment
and its limitations); FilmTec Corp. v. Hydranautics, 67 F.3d 931, 935 (Fed. Cir. 1995) (court should be guided by the
underlying liberal-amendment purpose reflected in Rule 15).
         74
              Foman, 371 U.S. at 182; see also A&D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1158 (Fed. Cir.


                                                           11
recognizing that they do not constitute an exhaustive list of factors to consider, we conclude
amendment is appropriate here.75

        Turning ﬁrst to delay, we see nothing in this record to suggest that amendment should be
denied on that basis. e motion to amend was ﬁled within months of the original NOA. Moreover,
during this time the parties and the Court were actively considering how to address the situation at
hand, including what to do about the pending substitution motion. Given all this, and as the
Secretary has not suggested he believes there was undue delay, there is no impediment to
amendment.76 Relatedly, there have been no failures to cure defects through prior amendments,
something that can add to delay.

       As we described above, the facts surrounding the ﬁling of the NOA in October 2017 are
muddy and do not reﬂect well on counsel's duty to communicate with the Court. But as we also
made clear, we do not question counsel's motives. And the Secretary has not suggested that there
has been any bad faith. us, this factor also cuts in favor of allowing an amendment.

        A particularly important factor in the amendment analysis is prejudice to the non-moving
party, here the Secretary.77 We see no prejudice to the Secretary if we allow the amendment. And
the Secretary does not assert that there would be any. Almost nothing has taken place in this appeal
beyond proceedings related to the motions to substitute and amend. Granting leave to amend will
simply allow the appeal to proceed in the normal course that it would have followed if the appellant
were alive today. Because the original NOA gave the Secretary notice that the Board decision in
question was being appealed, an amendment changing the appealing party is not prejudicial.78

        Finally, allowing the amendment would not be futile. Indeed, it would serve to advance the
general goal of resolving matters on their merits. In sum, then, the factors referenced in Foman
point towards allowing amendment.

       Concluding that an amendment is appropriate does not fully resolve the question. If we just
allowed the NOA to be amended as of the date the motion to amend was ﬁled—May 10, 2018—
the appeal of the June 22, 2017, Board decision would be untimely. is leads us to consider
whether the amendment may relate back to October 3, 2017—the date the NOA was ﬁled—which
would make it timely.

       Once again, we turn to the Federal Rules of Civil Procedure for guidance. Rule 15 also
discusses when an amendment to a pleading should relate back to the date of the original ﬁling. As

2014) (following Foman formulation).
         75
             As we noted in Monk, some Federal courts after Foman have used factors in addition to those the Supreme
Court cited. See Monk, 2018 U.S. App. Vet. Claims LEXIS 61 at, *6 n.6. We decline here to opine on what additional
factors, if any, concerning amendment might be appropriate in other contexts.
         76
              See id. at *7-*9 (discussing delay in the context of amendment).
         77
           See, e.g., Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 604 (4th Cir. 2010); Johnson v. Methodist
Med. Ctr. of Ill., 10 F.3d 1300, 1303 (7th Cir. 1992).
      78
         See Monk, 2018 U.S. App. Vet. Claims LEXIS 61 at *10-*12 (discussing prejudice in the context of
amendment).



                                                           12
relevant to this appeal, it states that an amendment relates back to the date of the original ﬁling
when it "asserts a claim or defense that arose out of the conduct, transaction, or occurrence set
out—or attempted to be set out—in the original pleading."79 e movant's amendment to replace
the appellant with herself as the interested party changes nothing about the underlying claim. Her
interest arises out of the same occurrence that gave rise to the appellant's interest. As the Court in
Breedlove held: "An eligible accrued-beneﬁts claimant is 'adversely aﬀected' by the appealed
Board decision denying a veteran's claim for beneﬁts . . . because he or she is aﬀected by the VA
adjudications on the veteran's claim in the same way the veteran was aﬀected . . . ."80 erefore,
her amendment will relate back to the ﬁling of the NOA and ensure that the Court has jurisdiction
at the "commencement of and [] throughout" the appeal.81

        Finally, we note that our decision to allow the amendment here and provide for its relation
back are bolstered by the nature of our jurisdictional statute. e Supreme Court has made clear
that the 120-day appeal period, while "an important procedural rule," is not jurisdictional.82 is
pronouncement starkly contrasts with the jurisdictional constraints in the Federal Rules of
Appellate Procedure, under which an amended NOA ﬁled after the 60-day appeal deadline is
explicitly invalid as untimely. 83 us, we have more ﬂexibility to forgive late ﬁlings through
doctrines such as equitable tolling than we would if we had more signiﬁcant jurisdictional
constraints. 84 e amendment and its relation back ﬁt comfortably with the Supreme Court's
understanding of the nature of our jurisdiction.

        In sum, Katie Demery has both statutory and constitutional standing to ﬁle an NOA as to
the June 2017 Board decision. Based on the circumstances in her case, the Court will allow her to
amend the NOA to reﬂect her name, rather than her late husband's, and for that amendment to
relate back to the original ﬁling date. erefore, the NOA is timely ﬁled and Mrs. Demery may
pursue her appeal at the Court.

         Upon consideration of the foregoing, it is

         ORDERED that the motion for leave to amend or supplement Notice of Appeal is granted.
It is further

       ORDERED that the Clerk of the Court amend the caption in this matter to reﬂect that the
appellant is "Katie Demery." It is further


         79
              FED. R. CIV. P. 15(b)(1)(B).
         80
              See Breedlove, 24 Vet.App. at 20.
         81
              Norvell v. Peake, 22 Vet.App. 194, 200 (2008).
         82
              See Henderson v. Shinseki, 562 U.S. 428, 441-42 (2011).
          83
             See FED. R. APP. P. 3(c)(1)(A); see also M.E.S., Inc. v. Snell, 712 F.3d 666, 668 (2d Cir. 2013) (holding
that the court would only consider the text and caption of the original timely NOA because the amended notice naming
a new appellant was not filed until beyond the 60-day limit).
         84
            See, e.g., Bove v. Shinseki, 25 Vet.App. 136 (2011) (per curiam order). As a note, the Court does not find
that equitable tolling applies here. Rather, we mention it only to illustrate that the Court has a less stringent standard
for accepting NOAs.



                                                           13
      ORDERED that the motion to substitute party is denied as moot. And it is further

      ORDERED that the appellant ﬁle her brief within 60 days of the date of this order.

DATED: January 17, 2019                                          PER CURIAM.




                                             14